01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. CR19-070-RAJ
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   KURTIS MICHAEL HOLBROOK,             )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged:

14 Count 1 – Possession of Methamphetamine and Heroin with Intent to Distribute,

15            5+ gr of methamphetamine

16 Count 2 – Possession of a firearm in furtherance of a drug trafficking crime

17 Count 3 – Felon in Possession of a Firearm

18 Asset Forfeiture Allegations – Two firearms and assorted associated ammunition

19

20 Date of Detention Hearing:     April 19, 2019

21         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

22 based upon the factual findings and statement of reasons for detention hereafter set forth,



     DETENTION ORDER
     PAGE -1
01 finds that no condition or combination of conditions which defendant can meet will

02 reasonably assure the appearance of defendant as required and the safety of other persons and

03 the community.

04

05         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

06          (1)    There is a rebuttable presumption of detention in this case, both as to

07 dangerousness and flight risk, based upon the nature of the charges and the fact that the return

08 of the Indictment establishes probable cause to support those charges.           Defendant has

09 presented nothing to rebut the presumption.

10          (2)    Defendant has not been interviewed by this court’s Pretrial Services Officer,

11 and has presented nothing in opposition to the entry of an order of detention.

12          (3)    He is currently serving a state court sentence. Until his scheduled date for his

13 release from state custody (May 19, 2019), the issue of detention is therefore basically moot.

14 His counsel has requested the opportunity to move to reopen the detention issue after that

15 date; but the court cautioned counsel that the court will reopen the issue only upon a showing

16 that there is new information which was not available at the time of the original detention

17 hearing.

18          (4)    Defendant’s record includes several felony convictions, various failures to

19 appear, and a large number of traffic offenses.

20          (5)    The court concurs in the recommendation of the Pretrial Services Office that

21 defendant be detained.

22



     DETENTION ORDER
     PAGE -2
01 It is therefore ORDERED:

02     1. Defendant shall be detained pending trial and committed to the custody of the

03        Attorney General for confinement in a correction facility separate, to the extent

04        practicable, from persons awaiting or serving sentences or being held in custody

05        pending appeal;

06     2. Defendant shall be afforded reasonable opportunity for private consultation with

07        counsel;

08     3. On order of the United States or on request of an attorney for the Government, the

09        person in charge of the corrections facility in which defendant is confined shall deliver

10        the defendant to a United States Marshal for the purpose of an appearance in

11        connection with a court proceeding; and

12     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

13        for the defendant, to the United States Marshal, and to the United States Pretrial

14        Services Officer.

15        DATED this 19th day of April, 2019.

16
                                                s/ John L. Weinberg
17                                              United States Magistrate Judge

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
